I concur in the opinion of Chief Judge BARTLETT, in so far as it holds that the complaint against the owner should not have been dismissed, and I dissent from it in so far as it holds that the *Page 61 
complaint against the defendants Keep was properly dismissed. The defendants Keep operated a factory as lessees of the owner, and as lessors sublet a part of the premises to the Hetzel Company, to be used as a separate factory, and with the consent of the owners caused the floor to be partitioned in such a manner as the jury might properly find to be in violation of law. Under these circumstances I think that the owner of the building and the lessees, who were also the lessors of the Hetzel Company, were both liable. The provision of the statute that "The owner * * * instead of the respective lessees or tenants shall be responsible," etc., was not, in my opinion, designed to relieve from liability those lessees or tenants who sublet premises not safeguarded in the manner required by law. The meaning of the statute seems to me to be apparent from that part of section 94 of the Labor Law which provides that "Except as in this article otherwise provided the person or persons, company or corporation conducting or operating a factory whether as owner or lessee of the whole or of a part of the building in which the same is situated or otherwise, shall be responsible for the observance and punishable for the non-observance of the provisions of this article, anything in any lease or agreement to the contrary notwithstanding."
I vote in favor of reversing the judgment of the Appellate Division as to both of the defendants.
HISCOCK, CUDDEBACK and MILLER, JJ., concur with WILLARD BARTLETT, Ch. J.; CHASE, J., concurs in result in separate opinion; SEABURY, J., reads opinion concurring in part and dissenting in part; CARDOZO, J., concurs with WILLARD BARTLETT, Ch. J., as to defendant Duffy, but dissents as to defendants Keep.
Judgment affirmed, with costs, as to defendants Keep. Judgment reversed, new trial granted, costs to abide event, as to defendant Duffy. *Page 62